NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-SEP-2022
                                            08:46 AM
                                            Dkt. 32 OGMD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


        U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR THE
      CERTIFICATEHOLDERS CITIGROUP MORTGAGE LOAN TRUST INC.
    ASSET-BACKED PASS-THROUGH CERTIFICATES SERIES 2007-AHL3,
          Plaintiff/Counterclaim Defendant-Appellee, v.
                  PHYLLIS KEHAULANI DUNCAN CHUN,
             Defendant/Counterclaimant-Appellant, and
     ARROW FINANCIAL SERVICES, LLC, Defendant-Appellee, and
    JOHN AND MARY DOES 1-20; DOE PARTNERSHIPS, CORPORATIONS,
                OR OTHER ENTITIES 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC141002192)


               ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:    Leonard, Presiding Judge, Hiraoka and Chan, JJ.)
            Upon consideration of the Motion to Dismiss Appeal and
for an Award of Attorneys' Fees and Costs (Motion to Dismiss)
filed August 5, 2022, by Plaintiff/Counterclaim Defendant-
Appellee U.S. Bank National Association, the papers in support
and in opposition, and the record, it appears that we lack
appellate jurisdiction over self-represented Defendant/
Counterclaimant-Appellant Phyllis Kehaulani Duncan Chun's (Chun)
appeal from the Circuit Court of the First Circuit's (Circuit
Court) interlocutory "Order Denying Counterclaim Defendant U.S.
Bank National Association as Trustee for the Certificateholders
Citigroup Mortgage Loan Trust Inc. Asset-Backed Pass through
Certificates Series 2007-AHL3's Motion for Summary Judgment as to
Counterclaim, Filed January 28, 2022" (Denial Order), entered
April 13, 2022, in JIMS 1CC141002192, because the Circuit Court
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

has not entered a final, appealable judgment pursuant to Hawaii
Revised Statutes (HRS) §§ 641-1(a) or 667-51, see Jenkins v.
Cades Schutte Fleming & Wright, 76 Hawai i 115, 119, 869 P.2d
1334, 1338 (1994) ("An appeal may be taken from circuit court
orders resolving claims against parties only after the orders
have been reduced to a judgment and the judgment has been entered
in favor of and against the appropriate parties pursuant to HRCP
[Rule] 58[.]"), and the Denial Order is not an appealable order
under the collateral order doctrine, the Forgay doctrine, or HRS
§ 641-1(b) (2016).     See Greer v. Baker, 137 Hawai i 249, 253, 369
P.3d 832, 836 (2016) (reciting the requirements for appeals under
the collateral order doctrine and the Forgay doctrine); HRS
§ 641-1(b) (requirements for leave to file an interlocutory
appeal).
           As this court has no jurisdiction to consider the
appeal on the merits, we deny the request for attorneys' fees
made under Hawai i Rules of Appellate Procedure Rule 38, without
prejudice to a subsequent motion before the Circuit Court or, in
the event that a new appeal is perfected to this court, before
this court.   See, e.g., Yoneji v. Yoneji, CAAP-XX-XXXXXXX (App.
Mar. 5, 2014) (Order Denying Without Prejudice Motion for
Attorney's Fees).
           Therefore, IT IS HEREBY ORDERED that the Motion to
Dismiss is granted in part and denied in part as follows:
           (1) The request to dismiss the appeal is granted.      The
appeal is dismissed for lack of appellate jurisdiction.
           (2) The request for an award of attorneys' fees and
costs is denied without prejudice.
           DATED:    Honolulu, Hawai i, September 9, 2022.

                                       /s/ Katherine G. Leonard
                                       Presiding Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge

                                       /s/ Derrick H.M. Chan
                                       Associate Judge




                                   2